
	
		I
		112th CONGRESS
		2d Session
		H. R. 5050
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Engel (for
			 himself and Ms. Schakowsky) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To prohibit employers and certain other entities from
		  requiring or requesting that employees and certain other individuals provide a
		  user name, password, or other means for accessing a personal account on any
		  social networking website.
	
	
		1.Short titleThis Act may be cited as the
			 Social Networking Online Protection
			 Act.
		2.Employer Access
			 to Personal Accounts on Social Networking Websites
			(a)Conduct
			 prohibitedIt shall be
			 unlawful for any employer—
				(1)to require or
			 request that an employee or applicant for employment provide the employer with
			 a user name, password, or any other means for accessing a private email account
			 of the employee or applicant or the personal account of the employee or
			 applicant on any social networking website; or
				(2)to discharge, discipline, discriminate
			 against in any manner, or deny employment or promotion to, or threaten to take
			 any such action against, any employee or applicant for employment
			 because—
					(A)the employee or applicant for employment
			 refuses or declines to provide a user name, password, or other means for
			 accessing a private email account of the employee or applicant or the personal
			 account of the employee or applicant on any social networking website;
			 or
					(B)such employee or applicant for employment
			 has filed any complaint or instituted or caused to be instituted any proceeding
			 under or related to this Act or has testified or is about to testify in any
			 such proceeding.
					(b)Enforcement
				(1)Civil
			 Penalties
					(A)In
			 generalSubject to paragraph
			 (2), any employer who violates any provision of this Act may be assessed a
			 civil penalty of not more than $10,000.
					(B)Determination of
			 amountIn determining the amount of any penalty under paragraph
			 (1), the Secretary of Labor shall take into account the previous record of the
			 person in terms of compliance with this Act and the gravity of the
			 violation.
					(C)CollectionAny
			 civil penalty assessed under this subsection shall be collected in the same
			 manner as is required by subsections (b) through (e) of section 503 of the
			 Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1853) with
			 respect to civil penalties assessed under subsection (a) of such
			 section.
					(2)Injunctive
			 Actions by the Secretary of LaborThe Secretary of Labor may bring an action
			 under this section to restrain violations of this Act. In any action brought
			 under this section, the district courts of the United States shall have
			 jurisdiction, for cause shown, to issue temporary or permanent restraining
			 orders and injunctions to require compliance with this Act, including such
			 legal or equitable relief incident thereto as may be appropriate, including,
			 employment, reinstatement, promotion, and the payment of lost wages and
			 benefits.
				3.Institution of
			 higher education access to personal accounts on social networking
			 websitesSection 487(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1095(a)) is amended by adding at the
			 end the following:
			
				(30)(A)The institution will
				not—
						(i)require or request
				that a student or potential student provide the institution with a user name,
				password, or any other means for accessing a private email account of the
				student or potential student or the personal account of the student or
				potential student on any social networking website; or
						(ii)discharge, discipline, discriminate against
				in any manner, or deny admission to, suspend, or expel, or threaten to take any
				such action against, any student or potential student because—
							(I)the student or potential student refuses or
				declines to provide a user name, password, or other means for accessing a
				private email account of the student or potential student or the personal
				account of the student or potential student on any social networking website;
				or
							(II)such student or potential student has filed
				any complaint or instituted or caused to be instituted any proceeding under or
				related to this paragraph or has testified or is about to testify in any such
				proceeding.
							(B)For purposes of this paragraph, the
				term social networking website has the meaning given such term in
				section 5(2) of the Social Networking Online
				Protection Act.
					.
		4.Local educational
			 agency access to personal accounts on social networking websites
			(a)In
			 generalSubpart 2 of part E
			 of title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 1094 et seq.) is amended by adding at the end the following new section:
				
					9537.Prohibition on
				access to personal accounts of students
						(a)In
				generalNo local educational
				agency receiving funds under this Act may—
							(1)require or request
				that a student or potential student provide the agency or a school served by
				the agency with a user name, password, or any other means for accessing a
				private email account of the student or potential student or the personal
				account of the student or potential student on any social networking website;
				or
							(2)discharge, discipline, discriminate against
				in any manner, or deny admission to, suspend, or expel, or threaten to take any
				such action against, any student or potential student because—
								(A)the student or potential student refuses or
				declines to provide a user name, password, or other means for accessing a
				private email account of the student or potential student or the personal
				account of the student or potential student on any social networking website;
				or
								(B)such student or potential student has filed
				any complaint or instituted or caused to be instituted any proceeding under or
				related to this paragraph or has testified or is about to testify in any such
				proceeding.
								(b)DefinitionFor
				purposes of this subsection, the term social networking website
				has the meaning given such term in section 5(2) of the
				Social Networking Online Protection
				Act.
						.
			(b)Clerical
			 amendmentThe table of contents for the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by inserting after
			 the item relating to section 9536, the following new item:
				
					
						Sec. 9537. Prohibition on access to
				personal accounts of
				students.
					
					.
			5.DefinitionsAs used in this Act—
			(1)the term
			 employer means any person acting directly or indirectly in the
			 interest of an employer in relation to an employee or an applicant for
			 employment; and
			(2)the term social networking
			 website means any Internet service, platform, or website that provides a
			 user with a distinct account—
				(A)whereby the user
			 can access such account by way of a distinct user name, password, or other
			 means distinct for that user; and
				(B)that is primarily
			 intended for the user to upload, store, and manage user-generated personal
			 content on the service, platform, or website.
				
